In a coram nobis proceeding to vacate a judgment of the former County Court, Kings County, rendered August 6, 1945, defendant appeals from an order of the Supreme Court, Kings County, dated February 17, 1969, which denied the application after a hearing. Order affirmed. In our. opinion the trial court was entitled to consider the excessively long period during which defendant failed to complain, either formally or informally, of the alleged irregularity despite the fact that he was in frequent trouble with the law and was represented by counsel on each occasion (People v. Nixon, 21 N Y 2d 338, 352; cf. People v. Murphy, 20 A D 2d 222; People v. De Vore, 14 A D 2d 469). Christ, Acting P. J., Rabin, Hopkins, Munder and Latham, JJ., concur.